   Case 9:21-mj-08206-BER Document 1 Entered on FLSD Docket 05/26/2021 Page 1 of 5

AO 9 1 (Rev . 08/09) Criminal Complaint



                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District of Florida

                  United States of America                        )
                                 V.                               )
                                                                  )      Case No . 21-8206-BER
                                                                  )
              RUBEN FRANCISCO a/k/a                               )                                          TM
        RAUL RUBEN HERNANDEZ-FRANCISCO                            )
                            Defendant(s)                                                         May 26, 2021
                                                   CRIMINAL COMPLAINT
                                                                                                                West Palm Beach

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   May 24, 2021                in the county of              Palm Beach                 in the

     Southern           District of _ _ _.,__
                                          F=lo'-ri=
                                                '-' d=a_ _ _ , the defendant(s) violated :

              Code Section                                                  Offense Description

Title 8 U.S .C. 1326(a) & (b)(1)                                  Illegal re-entry after deportation




          This criminal complaint is based on these facts:
See Attached Affidavit




          0   Continued on the attached sheet.




                                                                                            TFO Andy Korzen, HSI
                                                                                              Printed name and title

Sworn and Attested to me by Applicant by Telephone (FaceTime) pursuant to Fed. R. Crim . P. 4(d) and 4.1


Date:
                                                                                                Judge's signature

City and state:                       West Palm Beach FL                          Bruce E. Reinhart, U.S. Magistrate Judge
                                                                                              Printed name and title
Case 9:21-mj-08206-BER Document 1 Entered on FLSD Docket 05/26/2021 Page 2 of 5




                            AFFIDAVIT OF ANDY KORZEN
                 UNITED STATES DEPARTMENT OF HOMELAND SECURITY
                     IMMIGRATION AND CUSTOMS ENFORCEMENT

            I, Andy Korzen, being duly sworn, depose and state as follows:

            I.      I am a Task Force Officer (TFO) with the Homeland Security

     Investigations (HSI), and I am also Deportation Officer with the Immigration and

     Customs Enforcement and have been so employed for over seventeen years .            I am

     currently assigned to the HSI, West Palm Beach, Florida. My duties and responsibilities

     include enforcing criminal and administrative immigration laws of the United States. I

     have also conducted and participated in investigations of this nature.

            2.      This affidavit is based upon my own knowledge as well as information

     provided to me by other law enforcement officers. This affidavit does not set forth every

     fact known to me regarding the investigation but only those facts necessary to establish

     probable cause to believe that Ruben FRANCISCO, also known as Raul Ruben

     HERNANDEZ-FRANCISCO, committed the offense of illegal re-entry after deportation,

     in violation of Title 8, United States Code, Sections 1326(a) and (b)(l).

            3.      On or about May 24, 2021 , Ruben FRANCISCO was arrested in Palm

     Beach County, Florida for trespassing, and disorderly intoxication. He was booked and

     detained at the Palm Beach County Jail. Upon booking, his fingerprints were entered into

     the IAFIS system resulting in a positive match for an individual previously removed from

     United States, that is, Ruben FRANCISCO.

            4.      A review of the immigration alien file assigned to Ruben FRANCISCO

     shows that he is a native and citizen of Guatemala. Records further show that on or about

     March 13 , I 998, Ruben FRANCISCO was ordered deported from the United States. The
Case 9:21-mj-08206-BER Document 1 Entered on FLSD Docket 05/26/2021 Page 3 of 5




      Order of Deportation was executed on or about April 20, 2006, whereby Ruben

      FRANCISCO was removed from the United States and returned to Guatemala.

             5.     Thereafter, Ruben FRANCISCO re-entered the United States illegally, and

      was deported and returned to Guatemala on three additional separate occasions, on or

      about following dates: March 28, 2011, October 14, 2011, and September 16, 2020.

             6.     Records further show that on or about February 22, 2005, in the Criminal

     Division of the Circuit Court of the Fifteenth Judicial Circuit of Florida, in and for Palm

     Beach County, Ruben FRANCISCO was convicted of the felony offenses of burglary of

     a structure, and grand theft from a dwelling, in case number 040 l 3426CFB02.

             7.     Further records show that on or about March 18, 2011, in the United

     States District Court, Southern District of Florida, Ruben FRANCISCO was convicted of

     the felony offense of illegal reentry after deportation, in case number 11-80024-CR-l.

             8.     Further records show that on or about February 19, 2020, in the United

     States District Court, Southern District of Florida, Ruben FRANCISCO was convicted of

     the felony offense of illegal reentry after removal, in case number 19-80231-CR-

     SINGHAL. Ruben FRANCISCO is currently on supervised release in this case.

            9.      I scanned Ruben FRANCISCO's fingerprints taken in connection with his

     May 24, 2021 arrest in Palm Beach County into the IAFIS system. Results confirmed that

     scanned fingerprints belong to the individual who was previously removed from the

     United States, that is, Ruben FRANCISCO.

             10.    I performed a record check m the Computer Linked Application

     Informational Management System to determine if Ruben FRANCISCO filed an

     application for permission to reapply for admission into the United States after



                                                 2
Case 9:21-mj-08206-BER Document 1 Entered on FLSD Docket 05/26/2021 Page 4 of 5




     deportation or removal. After a search was performed in that database system, no record

     was found to exist indicating that Ruben FRANCISCO obtained consent from the

     Attorney General of the United States or from the Secretary of Homeland Security, for

     re-admission into the United States as required by law.

            11.     Based on the foregoing, I submit that probable cause exists to believe that,

     on or about May 24, 2021 , Ruben FRANCISCO, an alien who was previously deported

     and removed from the United States, was found in the United States, without having

     received express consent from the Attorney General or the Secretary of the Department

     of Homeland Security for re-admission into the United States, in violation of Title 8,

     United States Code, Sections 1326(a) and (b)(l) .




                                                  Task Force Officer
                                                  Homeland Security Investigations


     Sworn and Attested to me by Applicant by Telephone (Facetime) pursuant to Fed. R.
     Crim. P. 4( d) and 4.1 this _ _ day of May 2021.




                                                  BRUCE REINHART
                                                  UNITED STA TES MAGISTRATE JUDGE




                                                 3
Case 9:21-mj-08206-BER Document 1 Entered on FLSD Docket 05/26/2021 Page 5 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No.   21 -s206-BER




   UNITED STATES OF AMERICA

   v.
   RUBEN FRANCISCO a/k/a
   RAUL RUBEN HERNANDEZ-FRANCISCO


                     Defendant.
   - - - - - - - - - - - - - - -I

                                   CRIMINAL COVER SHEET

   1.   Did this matter originate from a matter pending in the Central Region of the United States
        Attorney ' s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?        Yes ✓ No

   2.   Did this matter originate from a matter pending in the Northern Region of the United States
        Attorney' s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _ Yes _f_ No

   3.   Did this matter originate from a matter pending in the Central Region of the United States
        Attorney's Office prior to October 3, 2019 (Mag. Judge Jared Strauss)?           Yes ✓ No




                                                 Respectfully submitted,

                                                 JUAN ANTONIO GONZALEZ
                                                 ACTING UNITED STA TES ATTORNEY
                                        BY:      ~ T-u/Juuuu·
                                                 Rinku Tribuiani
                                                 ASSISTANT UNITED STATES ATTORNEY
                                                 Florida Bar No. 0150990
                                                 500 South Australian Avenue, Suite 400
                                                 West Palm Beach, Florida 33401
                                                 Tel:       (561) 820-8711
                                                 Fax:       (561) 820-8777
                                                 Email:     RTribuiani@usa.doj.gov
